Citation Nr: 0610749	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-39 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.


FINDINGS OF FACT

Competent medical evidence does not link the veteran's 
currently diagnosed hepatitis C to an in-service risk factor.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection: Hepatitis C

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  38 C.F.R. § 3.303 (2005); see Pond v. 
West, 12 Vet. App. 341 (1999).  The veteran was diagnosed 
with hepatitis C in October 2002.  See private liver biopsy 
report.  The veteran has indicated his only risk factor was 
exposure to blood on a several occasions while he was a 
helicopter crew chief while stationed in the Republic of 
Vietnam during the Vietnam Era.  See December 2005 hearing 
transcript.  He also indicated that he received injections 
with an air gun while on active duty that may have also 
exposed him to blood.  He also testified that while he had a 
history of drug abuse (to include while he was on active duty 
as per service medical records), he stopped using drugs and 
alcohol in 1991 and denied ever using intravenous drugs.  

However, no competent medical evidence links the veteran's 
current diagnosis to any of the in-service risk factors 
identified by the veteran.  While a September 2002 private 
medical record notes that the veteran had drug abuse in 1970 
while in Vietnam, the record does not contain an etiological 
link to the identified in-service risk factors such as being 
exposed to wounded soldiers or exposed to blood by receiving 
injections with air guns.  See 38 C.F.R. § 3.101 (2005) 
(direct service connection not for disabilities incurred as 
the result of willful use of drugs).

The weight of the credible and competent evidence does not 
demonstrate that the veteran's diagnosed hepatitis C is 
linked to any incident or risk factor in service.  While the 
veteran is adamant that his period of active duty has caused 
his current disability, his assertions are not that of a 
trained medical professional and are not competent 
etiological evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In short, the weight of the evidence is 
against the veteran's claim and this appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
sent letters with enclosures in September 2003 (risk factor 
questionnaire sent the following month) by which he was 
notified of the principles of service connection, informed of 
the evidence necessary substantiate his claim that he was 
expected to provide, the evidence VA would seek, asked to 
send the needed evidence as soon as possible, and requested 
to send the information describing the additional evidence or 
the evidence itself to VA.  Thus, the Board considers notice 
requirements met such that this decision is not prejudicial 
to the veteran. 

While the veteran was provided with the type of information 
and evidence needed to substantiate his service connection 
claim, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006).  Despite inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the weight of the evidence is against 
the veteran's service connection claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was scheduled for a VA examination in 
connection with his service connection claim in January 2004, 
which he had been notified of by letter two weeks previously.  
While, the veteran testified at the December 2005 hearing 
that he was had been on the road driving truck at the time 
and did not receive his notification of the examination until 
afterward, there is no indication that the veteran contacted 
the examiner's office or the RO upon his return home.  The 
December 2003 letter clearly informed the veteran that 
failing to report for an examination would result in his 
claim being considered without the benefit of evidence from 
the examination that might be material to the outcome of his 
claim.  See 38 C.F.R. § 3.655 (2005).  Another examination is 
not in order.

His service medical records and identified private medical 
evidence has been associated with his claims file as well as 
a transcript of his December 2005 hearing before the 
undersigned.  As the veteran has not identified evidence or 
authorized VA to obtain evidence not of record pertinent to 
his claim, no further assistance to the veteran regarding 
development of evidence is required and would be otherwise 
unproductive and futile.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


